Title: From John Adams to Ward Nicholas Boylston, 1 November 1821
From: Adams, John
To: Boylston, Ward Nicholas



Dear Sir
Montezillo November 1st 1821

Though my visit to Princetown formes an Era in my Life, and afforded me as much pleasure as my nature, and state was capable of—And though I look upon every step of its progress with delight St Anthony who was as persecuting a saint as any in the Callendar took advantage of it to stir up his fires subterranean fires, and sent a violent inflamation into my eyes and face, which has prevented my writing till this time—I left your lofty situation and Elegant Establishment with admiration that I shall never forget—nor your, and Mrs Boylstons perpetual civilities and kindness’s I hope this Noble seat will descend to your Posterity, in the name of Boylston forever and ever—which reminds me of my duty to complain of your with-holding from me the sight of your grandson Ward Boylston of Lancaster—I would have skiped off my Bed like a grashopper to have seen him—And I reproach myself with my own hebetude in not thinking to demand an introduction to him
I found my Old Habitation looking externally exactly as it did when I left it, and without any difference internally, except a few repairs going on in the upper Chambers—Without fondly believing in any miraculous interposition of a special Providence for me, I am stricken with admiration, and deeply affected with gratitude for a surprising preservation, from a privation of a Place, in which to lay my head—The expence of repairs, though two great for my scanty revenues to bear without inconvenience, were not so great as I expected—My family are all  arrived in good health in Washington, and George town—I hope soon to hear of your arrival in Roxbury, and to receive you, and Mrs Boylston with open Arms at Montezillo—
I presume the secretary of State is sufficiently tormented in writing sharp answers, to bitter remonstrances, to Don somebody, concerning Floridian affairs
I am with sincere affection / your friend,
John Adams